IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40196
                          Summary Calendar



                          THOMAS V. MILLER,

                                          Plaintiff-Appellant,

                               versus

                       FIRST NATIONAL BANK OF
                         VAN ALSTYNE, TEXAS;
                     ROBERT H. HYNDS, Trustee;
                     HYNDS & GORDON LAW FIRM,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:99-CV-257
                       --------------------
                           April 2, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas V. Miller argues that the district court erred in

granting the defendants’ motion to dismiss his complaint for lack

of subject matter jurisdiction and for failure to state a claim

upon which relief can be granted because his claims that the

defendants defrauded him of his property have not been fully

litigated in any forum.   Miller argues that he was entitled to have

a jury trial on the factual issues raised in his complaint.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 00-40196
                                          -2-

      Miller failed to carry his burden of establishing a basis for

the   district     court   to    exercise        its   federal   subject   matter

jurisdiction.      See Stockman v. FEC, 138 F.3d 144, 151 (5th Cir.

1998).    His complaint reflected that the parties were not diverse,

and it failed to raise a federal question issue.                 See 28 U.S.C. §§

1331, 1332, 1343.       Therefore, the district court lacked subject

matter jurisdiction over the case.

      Miller’s appeal failed to raise an issue of arguable merit,

and, accordingly, is DISMISSED as frivolous. See 5th Cir. R. 42.2;

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

      Miller’s four motions for order to investigate theft by Van

Alstyne Police & Texas Ranger and his motion to reopen the judgment

are DENIED.

      The appellees’ motion for attorney’s fees and double costs

under Fed. R. App. P. 38 is GRANTED, and the case is REMANDED to

the district court to determine the amount of reasonable attorney’s

fees incurred on appeal.             The appellees should submit a bill of

costs to the Clerk of this court.

      The court warns Miller that additional frivolous suits or

appeals    filed   by   him     or    on   his   behalf   will    invite   further

sanctions.

      APPEAL DISMISSED; SANCTIONS IMPOSED.